Per Curiam :
We think that upon the affidavits there were no facts presented which justified the court in dispensing with the mailing of the summons and complaint to the defendant. For that reason the order of publication was irregular, and the motion to set aside said order and to vacate the judgment should have been granted. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, McLaughlin, Laughlin, Clarke and Houghton, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.